Citation Nr: 1024285	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant had verified active duty in the United States 
Army from February 1985 to July 1990 and from January 1991 to 
May 1991.  She also had service in the United States Army 
Reserve, to include periods of active duty for training from 
September 1980 to January 1981 and from May 1982 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In September 2006, the Veteran testified 
at a hearing before the undersigned.  In November 2007, the 
Board remanded the appeal for additional development.

The issues of entitlement to service connection for sleep 
apnea and entitlement to a total rating based on individual 
unemployability (TDIU) were raised by the Veteran at her 
September 2006 hearing and previously referred to the agency 
of original jurisdiction (AOJ) for appropriate action in the 
November 2007 remand.  However, no such action has yet to be 
taken by the AOJ.  Therefore, since the Board continues to 
not have jurisdiction over these claims, they are once again 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that VA treatment records indicate 
that the Veteran has applied for and may be in receipt of 
Social Security Administration (SSA) disability benefits.  
While voluminous medical records have been associated with 
the claims files (some of which may be duplicative of records 
held by the SSA), however, a review of the record on appeal 
fails to show that the AOJ requested or obtained the 
appellant's records from the SSA.  Therefore, the Board finds 
that a remand is required to obtain these records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000) (holding that VA has a duty to acquire 
both the Veteran's SSA decision and the supporting medical 
records pertinent to the SSA claim).  

In October 2009, after the issuance of the most recent 
supplemental statement of the case (SSOC) in September 2009, 
VA received what is arguably a medical opinion in support of 
her claim from the Veteran's representative, who is a Ph.D.  
The Board finds that this statement constitutes additional 
pertinent evidence because it provides a possible link 
between the Veteran's current heart disability and her 
military service.  See 38 C.F.R. § 3.303 (2009); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  Therefore, the Board finds that a remand 
is also required to provide the Veteran with another SSOC.  
See 38 C.F.R. § 19.31 (2009).  

Further, while the appeal is in remand status, information 
regarding the educational and employment background of the 
Veteran's representative who drafted the October 2009 opinion 
should be obtained because such a statement would be helpful 
to the Board in weighing the probative value of his opinion.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain from the SSA 
any decision awarding disability 
benefits to the Veteran as well as the 
medical records relied upon concerning 
any such determination.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All actions to obtain 
the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if 
they cannot be located or no such 
records exist, a memorandum of 
unavailability should be associated 
with the claim's files and the Veteran 
should be provided with a copy of the 
memorandum.

2.	The RO/AMC should obtain a statement 
regarding the educational and 
employment background of the Veteran's 
representative's who drafted the 
October 2009 opinion.

3.	Then, the RO/AMC should readjudicate 
the claim for service connection for a 
heart disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should 
be provided a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received since the September 2009 SSOC 
including the October 2009 opinion from 
the Veteran's representative, and any 
evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable 
period of time should be allowed for a 
response before the appeal is sent back 
to the Board for its review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

